              Case 3:18-cv-05277-RSL Document 165 Filed 02/11/21 Page 1 of 5




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6
     SEAN WILSON, individually and on behalf of   No. 18-cv-5277-RSL
 7   all others similarly situated,
                                                  ORDER GRANTING CLASS
 8                                                COUNSEL’S MOTION FOR
                            Plaintiff,
                                                  ATTORNEYS’ FEES, COSTS, AND
 9                                                CLASS REPRESENTATIVE
            v.                                    INCENTIVE AWARDS
10
     PLAYTIKA LTD, an Israeli limited company,
11
     and CAESARS INTERACTIVE
12   ENTERTAINMENT, LLC, a Delaware limited
     liability company,
13

14                          Defendants.

15

16

17

18

19

20

21

22

23

24

25

26

27

      Order                                                               E DELSON PC
                                                         350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-5277-RSL - i                             Tel: 312.589.6370 • Fax: 312.589.6378
              Case 3:18-cv-05277-RSL Document 165 Filed 02/11/21 Page 2 of 5




 1          WHEREAS, Plaintiff has submitted authority and evidence supporting Class Counsel’s

 2   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards; and

 3          WHEREAS, the Court, having considered the Motion and being fully advised, finds that

 4   good cause exists for entry of the Order below; therefore,

 5          IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:

 6          1.      Unless otherwise provided herein, all capitalized terms in this Order shall have

 7   the same meaning as set forth in Class Counsel’s Motion for Award of Attorneys’ Fees and

 8   Expenses and Issuance of Incentive Awards.

 9          2.      The Court confirms its appointment of Jay Edelson, Rafey S. Balabanian, Todd

10   Logan, Alexander G. Tievsky, and Brandt Silver-Korn of Edelson PC as Class Counsel.

11   A.     Attorneys’ Fees

12          3.      Class Counsel has requested the Court calculate their award using the percentage-

13   of-the-fund method. Class Counsel requests the Court award 25% of the $38 million common

14   fund as attorneys’ fees.

15          4.      These requested attorneys’ fees, which reflect the “benchmark” fee award in

16   common fund cases, are fair and reasonable. See Vizcaino v. Microsoft Corp., 290 F.3d 1043,

17   1052 (9th Cir. 2002). The Court reaches this conclusion after analyzing: (1) the extent to which

18   class counsel achieved exceptional results for the class; (2) whether the case was risky for class

19   counsel; (3) whether counsel’s performance generated benefits beyond the cash settlement fund;

20   (4) the market rate for the particular field of law; (5) the burdens class counsel experienced while

21   litigating the case; (6) and whether the case was handled on a contingency basis. In reaching this

22   conclusion, the Court has also taken into account the settlements reached, and fee awards

23   requested, in the Kater v. Churchill Downs and Wilson v. Huuuge actions.

24          5.      Class Counsel performed exceptional work and achieved an exceptional result for

25   the Class. Class Members stand to recover substantial portions of their Lifetime Spending

26   Amount on Defendants’ Applications.

27

      Order                                                                         E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-5277-RSL - 1                                       Tel: 312.589.6370 • Fax: 312.589.6378
              Case 3:18-cv-05277-RSL Document 165 Filed 02/11/21 Page 3 of 5




 1          6.      Class Counsel further achieved exceptional non-monetary benefits for the Class.

 2   Among other things, Defendants have agreed to meaningful prospective relief for the Class,

 3   including providing addiction-related resources on the Applications and creating a robust self-

 4   exclusion policy within the Applications.

 5          7.      This litigation was extremely risky for Class Counsel. Class Counsel worked

 6   entirely on contingency, prosecuted a line of several class actions against well-funded

 7   corporations, and pursued an entirely novel legal theory: that Defendants’ internet-based “social

 8   casinos” violated Washington’s “Return of Money Lost at Gambling” statute (RCW 4.24.070).

 9   Class Counsel also defended the Class’s interests before the Washington State Gambling

10   Commission and the Washington State Legislature.

11          8.      The market also supports Class Counsel’s fee request. Contingency arrangements

12   in high-stakes, high-value mass litigation typically fall in the range of 30-40%. See Declaration

13   of Charles M. Silver ¶¶ 47-53. Further, the mean percentage award of attorneys’ fees in class

14   actions in the Ninth Circuit is 24.5% of the common fund, and the mean percentage award in this

15   District is 26.98%. See Declaration of William B. Rubenstein ¶ 14.

16          9.      The Court is not required to conduct a lodestar cross-check, Farrell v. Bank of

17   Am. Corp., N.A., 827 F. App’x 628, 630 (9th Cir. 2020), and declines to do so here. Given the

18   unique circumstances presented by this litigation, in particular the significant amount of non-

19   legal work that had to be performed to turn back industry efforts to obtain protective legislation

20   and to prevent participation in this lawsuit, the Court concludes that a lodestar cross-check would

21   not be a valuable tool to help assess the reasonableness of Class Counsel’s fee request. See

22   Declaration William B. Rubenstein ¶¶ 18-22; Declaration of Charles M. Silver ¶¶ 72-76.

23          10.     The Court grants Class Counsel’s request for a fee award of 25% of the common

24   fund, or $9,500,000.

25   B.     Costs and Expenses

26          11.     In addition to the fee request, Class Counsel requests reimbursement of

27   $56,835.50 in costs and expenses.

      Order                                                                         E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-5277-RSL - 2                                       Tel: 312.589.6370 • Fax: 312.589.6378
              Case 3:18-cv-05277-RSL Document 165 Filed 02/11/21 Page 4 of 5




 1          12.     The Court finds these costs and expenses reasonable and appropriate. See

 2   Dennings v. Clearwire Corp., No. C10-1859-JLR, 2013 WL 1858797, at *10 (W.D. Wash. May

 3   3, 2013), aff’d (Sept. 9, 2013). The Court consequently grants Class Counsel’s motion for

 4   reimbursement of $56,835.50 in costs and expenses.

 5   C.     Incentive Awards

 6          13.     Class Counsel requests an incentive award of $5,000 for Sean Wilson and an

 7   incentive award of $1,000 each for David Taylor, Cathy Burdick, and Jesse Thibert.

 8          14.     The requested incentive awards are fair and reasonable. Wilson invested

 9   substantial time in this case, risked reputational harm, and otherwise made significant

10   contributions to the Class. A $5,000 incentive award is reasonable for his services. See McClintic

11   v. Lithia Motors, Inc., No. C11-859RAJ, 2011 WL 13127844, at *6 (W.D. Wash. Oct. 19, 2011).

12   Taylor, Burdick, and Thibert reviewed the terms of the settlement and stepped forward to share

13   their approval of the settlement with the public. A $1,000 incentive award for each is reasonable

14   for their services. See In re Portfolio Recovery Assocs., LLC, Tel. Consumer Prot. Act Litig., No.

15   11-md-02295, 2017 WL 10777695, at *3 (S.D. Cal. Jan. 25, 2017) (incentive award appropriate

16   where class representatives “were required to review documents” and “they will earn little for

17   their efforts without [] incentive payments”).

18   D.     Conclusion

19          15.     Based on the foregoing findings and analysis, the Court awards Class Counsel

20   $9,500,000 in attorneys’ fees; awards Class Counsel costs and expenses in the amount of

21   $56,835.50; awards Sean Wilson an incentive award of $5,000; and awards David Taylor, Cathy

22   Burdick, and Jesse Thibert incentive awards of $1,000 each.

23

24   //

25

26   //

27

      Order                                                                         E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-5277-RSL - 3                                       Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05277-RSL Document 165 Filed 02/11/21 Page 5 of 5




 1         IT IS SO ORDERED.

 2
           Dated this 11th day of February, 2021.
 3

 4

 5                                           ROBERT S. LASNIK
                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Order                                                               E DELSON PC
                                                        350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-5277-RSL - 4                             Tel: 312.589.6370 • Fax: 312.589.6378
